Case 1:20-cv-01569-CFC Document 26 Filed 03/25/21 Page 1 of 4 PagelD #: 886

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re: Chapter 7
ONE AVIATION CORPORATION, et al., Case No. 18-12309 (CSS)
Debtors.
CITIKING INTERNATIONAL US Civil Action No. 20-1569-CFC
LLC,
Appellant,
v.
ONE AVIATION CORPORATION,
Appellee.

 

 

AGREED STIPULATION REGARDING BRIEFING ORDER
Appellant Citiking International US LLC (“Citiking”), George L. Miller, as the chapter 7

trustee (the “Trustee”’) for ONE Aviation Corporation, et al. (“Debtors”), and AML Global Eclipse

 

 

LLC (“AML Global”, collectively with Citiking, and the Trustee, the “Parties”) are filing this
agreed stipulation regarding the briefing order entered on February 11, 2021 for the above-

captioned appeal (the “Appeal”).

 

' The Debtors are: ONE Aviation Corporation, Case No. 18-12309; ACC Manufacturing, Inc., Case No.
18-12310; Aircraft Design Company, Case No. 18-12311; Brigadoon Aircraft Maintenance, LLC, Case No.
18-12312; DR Management, LLC, Case No. 18-12313; Eclipse Aerospace, Inc., Case No. 18-12314;
Innovatus Holding Company, Case No. 18-12315; Kestrel Aircraft Company, Inc., Case No. 18-12316;
Kestrel Brunswick Corporation, Case No. 18-12317; Kestrel Manufacturing, LLC, Case No. 18-12318;
Kestrel Tooling Company, Case No. 18-12319; OAC Management, Inc., Case No. 18-12320.

DOCS_DE:233570.1
Case 1:20-cv-01569-CFC Document 26 Filed 03/25/21 Page 2 of 4 PagelD #: 887

RECITALS

WHEREAS, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered the Order (I) Approving Purchase Agreement, (II) Authorizing Sale
Free and Clear of All Liens, Claims, Encumbrances, and Other Interests, and (II) Granting
Related Relief [Docket No. 1063] (the “Sale Order”);

WHEREAS, on November 22, 2020, Appellant filed a Notice of Appeal [D.I. 1] of the Sale
Order (the “Appeal”;

WHEREAS, Chief U.S. Magistrate Judge Mary Pat Thynge recommended [D.I. 26] (the
“Recommendation”) that the Appeal be withdrawn from mandatory mediation;

WHEREAS, on February 11, 2021, the Court entered an Order at D.I. 24 (the “Briefing
Order”) accepting the Recommendation regarding mediation and setting a briefing schedule;

WHEREAS, AML Global is the purchaser of the Debtors’ assets which were sold pursuant
to the Sale Order;

WHEREAS, on February 18, 2021, the Debtors’ chapter 11 cases were converted to cases
under chapter 7 of the Bankruptcy Code;

WHEREAS, the Trustee was appointed on February 18, 2021; and

WHEREAS, the Parties wish, subject to the approval of the Court, to amend the Briefing
Order to (i) add AML Global and the Trustee as Parties thereto, and (ii) extend the briefing
deadlines by ninety (90) days.

STIPULATION
1. Therefore, with respect to the Appeal, IT IS HEREBY STIPULATED AND AGREED,

by and among the undersigned, that the Briefing Order is modified such that:

a. Appellant shall file its brief in support of the Appeal on or before July 12, 2021;

DOCS_DE:233570.1
Case 1:20-cv-01569-CFC Document 26 Filed 03/25/21 Page 3 of 4 PagelD #: 888

b. AML Global and the Trustee shall file their briefs in opposition on or before

September 14, 2021;

c. Appellant shall file its reply brief on or before October 15, 2021.

2. The briefing schedule set forth above is without prejudice to the right of the Trustee or

AML Global to file a dispositive motion in the Appeal.

Dated: March 24, 2021

 

THE ROSNER LAW GROUP LLC

/s/ Zhao Liu

Frederick B. Rosner (DE Bar No. 3995)
Zhao (Ruby) Liu (DE Bar No. 6436)
824 N. Market Street, Suite 810
Wilmington, DE 19801

Tel: 302-777-1111

Email: rosner@teamrosner.com

Email: liu@teamrosner.com

Attorneys for Citiking International US LLC

 

 

PACHULSKI STANG ZIEHL & JONES
LLP

/s/ Mary F. Caloway

Laura Davis Jones (DE Bar No. 2436)
Mary F. Caloway (DE Bar No. 3059)
919 N. Market Street, 17" Floor
Wilmington, DE 19801

Tel: 302-652-4100

Email: ljones@pszjlaw.com

Email: mcaloway@pszjlaw.com

FRIED FRANK HARRIS, SHRIVER &

JACOBSON LLP

Gary L. Kaplan

Carl I. Stapen

One New York Plaza

New York, NY 10004

Telephone: (212) 859-8000

Facsimile: (212) 859-4000

Email: gary.kaplan@friedfrank.com
carl.stapen@friedfrank.com
matthew.rowe@friedfrank.com

Attorneys for AML Global Eclipse LLC

 

DOCS_DE:233570.1

 
Case 1:20-cv-01569-CFC Document 26 Filed 03/25/21 Page 4 of 4 PagelD #: 889

 

COZEN O’CONNOR

/s/ John T. Carroll, Ii

John T. Carroll, III (DE Bar No. 4060)
1201 N. Market Street

Suite 1001

Wilmington, DE 19801

Tel: 302-295-2028

Email: jcarroll@cozen.com

 

Proposed Counsel to George L. Miller, as
Interim Chapter 7 Trustee for the Estates of
the Debtors

 

 

 

 

APPROVED AND SO ORDERED BY:

gor

COLM F. CONNOLLY
U. S. DISTRICT COURT JUDGE

DOCS_DE:233570,1
